DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (USPN 5,300,030).

Re Claim 17, Crossman teaches a sub-assembly of a medicament delivery device (Crossman Figs. 1-4), the sub-assembly comprising: a plunger rod (26) comprising an outer surface, where the plunger rod (26) is biased (Crossman Col. 2 Lines 32-35); a main body (7, 15) extending longitudinally to partially surround the outer surface of the plunger rod (26), where the plunger rod (26) comprises a flexible arm (8, 9) that is directly and releasably connected to the inner surface of the main body (7, 15) (Crossman Col. 2 Lines 25-37 and Col. 3 Lines 3-19); and a coupling member (3) axially fixed, partially surrounding, and rotatable relative to an outside surface of the main body (7, 15) such that the outside surface of the main body (7, 15) is between the outer surface of the plunger rod (26) and an inner surface of the coupling member (3) (as seen in Crossman Fig. 1, cap 3 surrounds largest diameter portion 7) when the coupling member (3) rotates from a first position (position of Crossman Fig. 1) to a second position (position in Crossman Fig. 2) where the inner surface of the coupling member (3) confines the flexible arm (8, 9) in a locking engagement with the inner surface of the main body (7, 15) to prevent axial movement of the plunger rod (26) when the coupling member (3) is in the first position (Crossman Col. 3 Lines 3-19), wherein the plunger rod (26) comprises a first locking element (12) and the coupling member (3) comprises a second locking element (4) having a protrusion extending radially inward from an inner surface of the coupling member (3) (Crossman Col. 2 Lines 16-24; Col. 3 Lines 9-11 - wherein annulus 4 protrudes radially inward when cap 3 is pressed), wherein rotation of the coupling member (3) from the first position causes the first locking element (12) and the second locking element (4) to be releasably engaged with each other such that the coupling member (3) is prevented from rotating to an axial release position relative to the main body (7, 15), and wherein movement of the coupling member (3) to the second position allows the flexible arm (8, 9) to disengage from and unlock the plunger rod (26) (Crossman Col. 2 Lines 25-37 and Col. 3 Lines 3-19).
	In the present case, Crossman discloses the claimed invention except for the main body comprising a flexible arm (as opposed to the plunger rod comprising the flexible arm as in Crossman) that is directly and releasably connected to the outer surface of the biased plunger rod (as opposed to connection to the inner surface of the main body as in Crossman), where the inner surface of the coupling member confines the flexible arm in a locking engagement with the outer surface of the plunger rod (as opposed to locking engagement with the inner surface of the main body as in Crossman), wherein the main body (as opposed to the plunger rod as in Crossman) comprises a first locking element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present case to reverse the roles of the main body and plunger rod with first locking element of Crossman wherein the main body comprising a flexible arm that is directly and releasably connected to the outer surface of the biased plunger rod, where the inner surface of the coupling member confines the flexible arm in a locking engagement with the outer surface of the plunger rod, wherein the main body comprises a first locking element, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Re Claim 27, Crossman teaches wherein the first locking element (12) radially extends at a free end of the plunger rod (26), the second locking element (4) is arranged on an inner surface of the coupling member (3), and the first locking element (12) is engaged with the second locking element (4) to prevent the coupling member (3) from rotation and axial movement relative to the main body (7, 15) (Crossman Col. 2 Lines 25-37 and Col. 3 Lines 3-19 - wherein the roles of the main body and plunger rod with first locking element are reversed as described above).

Re Claim 28, Crossman teaches wherein the main body (7, 15) comprises a rib (16) which divides the main body (7, 15) into a proximal section (7) and a distal section (15), the coupling member (3) is arranged on the proximal section (7) (Crossman Figs. 1-4).

Re Claim 29, Crossman teaches wherein the first locking element (12) is a projection (Crossman Col. 2 Lines 29-32) and the second locking element (4) is a recess (wherein a recess is formed between the central tab 5 and the inner annulus 4 - Crossman Figs. 1-4).

Allowable Subject Matter
Claims 18-22, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to Claim18, prior art Crossman discloses that the first locking element is engaged with the second locking element to prevent the coupling member from rotating relative to the main body. However, prior art James fails to disclose structural details of the first locking element and the way in which it engages with the second locking element as described in Claim 18. 

Claim 37 is allowed. New independent Claim 37 comprises all of the elements of rejected Claim 17 and objected Claim 18. As described above, prior art James fails to disclose structural details of the first locking element and the way in which it engages with the second locking element as recited in Claim 18 and at the end of new independent Claim 37.

Response to Arguments
Applicant’s arguments with respect to Claims 17, 27-29 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art James is no longer relied upon in the present case wherein prior art James wherein James fails to disclose the outside surface of the main body is between the outer surface of the plunger rod and an inner surface of the coupling member when the coupling member rotates, amongst other new limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783